Exhibit 10.74

AMENDMENT #3 TO EMPLOYMENT AGREEMENT

This AMENDMENT #3 (the “Amendment”) is made as of the 19th day of December,
2012, by and between Brian McCurrie (“Executive”) and Koppers Inc. (the
“Company”).

WHEREAS, Executive and the Company entered into an Employment Agreement setting
forth the terms and conditions of Executive’s employment with the Company dated
October 13, 2003 (the “Employment Agreement”);

WHEREAS, the parties entered into an amendment of the Employment Agreement to
comply with applicable requirements under Section 409A of the Internal Revenue
Code of 1986, as amended, and the final regulations and other interpretive
guidance issued thereunder (“Section 409A”), which amendment was effective as of
January 1, 2009;

WHEREAS, the parties entered into a second amendment of the Employment Agreement
to reflect certain new job duties of Executive, which amendment was effective as
of May 1, 2010; and

WHEREAS, the parties desire to further amend the Employment Agreement to clarify
its continued compliance with Section 409A.

NOW THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

 

  1. Section 8(c)(ii) of the Employment Agreement is hereby amended to add the
following sentence to the end of the subsection:

“The severance benefits payable under this subsection (ii) shall begin as soon
as possible following Executive’s execution of the release set forth in
Section 8(d) and the expiration of the revocation period for the release, but in
no event later than sixty (60) days following Executive’s termination of
employment, subject to the provisions of Section 8(d).”

 

  2. Section 8(d) of the Employment Agreement shall be deleted in its entirety
and shall be replaced by the following:

“(d) Release. Payment of the severance benefits set forth in Section 8(c)(ii) to
Executive shall be conditioned upon Executive executing and delivering a release
satisfactory to the Company and shall not be made until Executive executes and
delivers the release and the revocation period for the release has expired,
which release shall release the Company and affiliated companies and persons
from any and all claims, demands, damages, actions and/or causes of action
whatsoever, which he may have had on account of the termination of his
employment, including, but not limited to claims of discrimination, including on
the basis of sex, race, age, national origin, religion, or handicapped status
(with all applicable periods during which Executive may revoke the release or
any provision thereof having expired), and any and all claims, demands and
causes of action under any retirement or welfare benefit plan of the Company (as
defined in the Employee Retirement Income Security Act of 1974, as amended),
other than under the Company’s 401(k) plan and the Qualified Plan (as
hereinafter defined), severance or other termination pay. Such release shall
not, however, apply to the ongoing obligations



--------------------------------------------------------------------------------

of the Company arising under this Agreement, or any rights of indemnification
Executive may have under the Company’s policies or by contract or by statute.

Notwithstanding anything to the contrary in this Agreement, in the case of any
severance benefits payable under Section 8(c)(ii) that are or may be deferred
compensation subject to Internal Revenue Code Section 409A ( as defined in
Section 20) and are subject to an effective release as set forth above, where
the period for execution and non-revocation of a release spans more than one
calendar year, no such payment shall be made any earlier than the beginning of
the second calendar year. In no event may Executive, directly or indirectly,
designate the calendar year of payment.”

 

  3. Section 9(c)(iv) of the Employment Agreement is hereby amended to add the
following sentence immediately prior to the last sentence of such subsection:

“The lump-sum amount payable under this paragraph (iv) shall be paid as soon as
possible following Executive’s execution of the release set forth in
Section 9(g) and the expiration of the revocation period for the release, but in
no event later than sixty (60) days following Executive’s termination of
employment, subject to the provisions of Section 9(g).”

 

  4. Section 9(g) of the Employment Agreement shall be deleted in its entirety
and shall be replaced by the following:

“(g) Executive’s entitlement to the payments and benefits set forth in Sections
9(c)(ii), (iii), (iv), (v) and (vi) shall be conditioned upon Executive
executing and delivering a release satisfactory to the Company, and,
notwithstanding subsection (d), shall not be made or provided until Executive
executes and delivers the release and the revocation period for the release has
expired, which release shall release the Company and affiliated companies and
persons from any and all claims, demands, damages, actions and/or causes of
action whatsoever, which he may have had on account of the termination of his
employment, including, but not limited to claims of discrimination, including on
the basis of sex, race, age, national origin, religion, or handicapped status
(with all applicable periods during which Executive may revoke the release or
any provision thereof having expired), and any and all claims, demands and
causes of action under any retirement or welfare benefit plan of the Company (as
defined in the Employee Retirement Income Security Act of 1974, as amended),
other than under the Company’s 401(k) plan and the Qualified Plan, severance or
other termination pay. Such release shall not, however, apply to the ongoing
obligations of the Company arising under this Agreement, or any rights of
indemnification Executive may have under the Company’s policies or by contract
or by statute.

Notwithstanding anything to the contrary in this Agreement, in the case of any
payments or benefits set forth in Sections 9(c)(ii), (iii), (iv), (v) and
(vi) that are or may be deferred compensation subject to Section 409A (as
defined in Section 20) and are subject to an effective release as set forth
above, where the period for execution and non-revocation of a release spans more
than one calendar year, no such payment or benefit shall be made or provided any
earlier than the beginning of the second calendar year. In no event may
Executive, directly or indirectly, designate the calendar year of payment.”



--------------------------------------------------------------------------------

  5. Section 20(d) of the Employment Agreement shall be deleted in its entirety
and shall be replaced by the following:

“(d) In the event that Executive qualifies for benefits under Section 9 of this
Agreement as the result of either (i) a termination prior to the date of a
Change in Control, as provided under Section 9(b)(ii) or (ii) a termination
following a Change in Control that would not also be deemed a ‘change in the
ownership of the Company,’ a ‘change in the effective control of the Company,’
or a ‘change in the ownership of a substantial portion of the Company’s assets’
under Section 409A, then notwithstanding any other provision of Section 9, any
portion of the benefit payable under Section 9 that is (i) subject to
Section 409A and (ii) equals the amount of benefit Executive would have been
eligible to receive under Section 8 if such termination were not in connection
with a Change in Control, shall be paid at the same time and in the same form as
provided under Section 8, with the remaining amount of such benefit payable as
otherwise provided under Section 9.”

 

  6. Terms defined in the Employment Agreement which are used herein shall have
the same meaning assigned to them in the Employment Agreement.

 

  7. Except as expressly modified herein, all terms and conditions of the
Employment Agreement shall remain unchanged and in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

THE COMPANY:     EXECUTIVE:

/s/ Steven R. Lacy

   

/s/ Brian H. McCurrie

Signature     Signature

Steven R. Lacy

   

Brian H. McCurrie

Name     Name

Senior Vice President, Administration,
General Counsel and Secretary

   

Senior Vice President, Global
Carbon Materials and Chemicals

Title     Title